Issuer Free Writing Prospectus Dated November 3, 2010 Filed Pursuant to Rule 433 Registration Statement No. 333-167179 Kaiser Federal Financial Group, Inc. KFFG 2nd Step Conversion November 2010 Kay M. Hoveland, President & Chief Executive Officer Dustin Luton, Chief Financial Officer FORWARD-LOOKING STATEMENTS This Presentation may contain certain forward-looking statements regarding our prospective performance and strategies within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. We intend such forward-looking statements to be covered by the safe harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of said safe harbor provisions. Kaiser Federal Financial Group, Inc. (“The Company”) has filed a registration statement (including a prospectus) with the Securities and Exchange Commission (the “SEC”) for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the Company has filed with the SEC for more complete information about the Company and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the Company, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Keefe, Bruyette & Woods, Inc. toll free at (877) 860-2086. This presentation contains “forward-looking statements.” You can identify these forward-looking statements through our use of words such as “may,” “will,” “anticipate,” “assume,” “should,” “indicate,” “would,” “believe,” “contemplate,” “expect,” “estimate,” “continue,” “plan,” “project,” “could,” “intend,” “target” and other similar words and expressions of the future. These forward-looking statements include, but are not limited to: o statements of our goals, intentions and expectations; o statements regarding our business plans, prospects, growth and operating strategies; o statements regarding the asset quality of our loan and investment portfolios; and o estimates of our risks and future costs and benefits. These forward-looking statements are based on current beliefs and expectations of our management and are inherently subject to significant business, economic and competitive uncertainties and contingencies, many of which are beyond our control. In addition, these forward-looking statements are subject to assumptions with respect to future business strategies and decisions that are subject to change. Throughout this presentation, the peer companies include: PVSA, BFIN, UBNK, BOFI, PULB, ABBC, FPTB, HOME, FSBI, and HBNK. The data presented in this presentation relating to the peer companies is based on the calendar year, not KFED’s fiscal year. Data for peers is sourced from SNL Financial LC. 2 FORWARD-LOOKING STATEMENTS (continued) The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward-looking statements: o general economic conditions, either nationally or in our market areas, that are worse than expected; o fluctuations in the demand for loans, the number of unsold homes, land and other properties and fluctuations in real estate values in our market area; o the credit risks of lending activities, including changes in the levels and trends in loans delinquencies and write-offs and changes in our allowance for loans losses and provisions for loan losses that may be impacted by deterioration in the housing and commercial real estate markets; o competition among depository and other financial institutions; o inflation and changes in the interest rate environment that reduce our margins or reduce the fair value of financial instruments; o adverse changes in the securities markets; o changes in laws or government regulations or policies affecting financial institutions, such as the Dodd-Frank Act, including changes in our primary federal regulator, regulatory fees and capital requirements; o results of examinations of us by the Office of Thrift Supervision or other regulatory authorities, including the possibility that any such authority may, among other things, require us to increase our allowance for loan losses, write-down assets, adjust our regulatory capital position or affect our ability to borrow funds or maintain or increase our deposits which could adversely affect our liquidity and earnings; o our ability to enter new markets successfully and capitalize on growth opportunities; o our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we may in the future acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any o goodwill charges related thereto; o changes in consumer spending, borrowing and savings habits; o the availability of resources to address changes in laws, rules, or regulations or to respond o to regulatory actions; o our ability to pay dividends; o changes in accounting policies and practices, as may be adopted by the bank regulatory agencies, the Financial Accounting Standards Board the Securities and Exchange Commission and the Public Company Accounting Oversight Board; o changes in our organization, compensation and benefit plans; o changes in the financial condition or future prospects of issuers of securities that we own; and o other economic competitive, governmental, regulatory and technological factors affecting our operations, pricing, products and services and other risks described elsewhere in this Presentation. This list of important factors is not all inclusive. For a discussion of these and other risks that may cause actual results to differ from expectations, please refer to the Company’s Prospectus dated September 28, 2010 on file with the SEC. Readers are cautioned not to place undue reliance on the forward-looking statements contained herein, which speak only as of the date of this Presentation. Except as required by applicable law or regulation, we do not undertake, and specifically disclaim any obligation, to update any forward-looking statements, whether written or oral, that may be made from time to time by or on behalf of the Company or Kaiser Federal Bank. 3 TRANSACTION OVERVIEW Offering Information: Kaiser Federal Financial Group (NASDAQ: KFFG) Transaction Structure: Second-Step Conversion Price Per Share: $10.00 Individual Purchase Limitation: 5% of common stock sold Shares Offered: 6,375,000 (Minimum) to 8,625,000 (Maximum) Gross Proceeds: $63.8 Million (Minimum) to $86.3 Million (Maximum) Pro Forma Shares Outstanding: 9,560,756 (Minimum) to 12,935,140 (Maximum) Exchange / Symbol: Nasdaq Global Market / KFFG (1) Book-Running Manager: Keefe, Bruyette & Woods, Inc. Co-Manager Sterne, Agee & Leach, Inc. Expected Pricing: TBD K-Fed Bancorp’s common stock is currently traded on the Nasdaq Global Market under the trading symbol “KFED.” We expect that Kaiser Federal Financial Group, Inc.’s shares of common stock will also trade on the Nasdaq Global Market under the trading symbol “KFFG.” 4 PRO FORMA OFFERING RANGE At or For the Year Ended June 30, 2010 Minimum Midpoint Maximum 15% Above of Range of Range of Range Maximum of Range
